      Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 Juul Labs, Inc.,

                       Plaintiff,

                       v.                            Civil Action No.:4:18-cv-3571

 XFire, Inc. and ALD Group Limited,                        JURY TRIAL REQUESTED

                       Defendants.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Complaint against XFire, Inc.

(“XFire”) and ALD Group Limited (“ALD”) (collectively “Defendants”) and alleges as follows:

                                    NATURE OF THIS ACTION

       1.      This is a civil action arising out of Defendants’ patent infringement in violation of

the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

                                            PARTIES

       2.      Juul is a privately-held corporation organized and existing under the laws of

Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.

       3.      XFire is a corporation organized and existing under the laws of Texas, having a

principal place of business at 820 Summer Park Drive, Suite 700, Stafford, Texas 77477.

       4.      ALD is a Chinese corporation with its principal place of business at No. 2, 3rd

Industrial Road Baoan District Shenzhen City, Guangdong Province China 518108.




                                                 1
       Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 2 of 6



                                  JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

        6.      This Court has personal jurisdiction over XFire at least because XFire is

incorporated in this District, and has purposefully distributed the accused XFire devices and pods

within Texas, made those products available for sale through an established distribution chain

(including the https://xfirevapor.com/ website), and Juul’s cause of action for patent infringement

arises out of these activities. See Ex. 1; Ex. 2; Ex. 3.

        7.      This Court has personal jurisdiction over ALD at least because, on information and

belief, ALD has purposefully imported the accused XFire devices and pods into Texas, made those

products available for sale through an established distribution chain (including the

https://xfirevapor.com/ website), and Juul’s cause of action for patent infringement arises out of

these activities. See Ex. 1; Ex. 2; Ex. 3.

        8.      Venue is proper for XFire in this District under 28 U.S.C. §§ 1391 and 1400(b) at

least because XFire is a resident and corporate citizen of this District, and because XFire has

committed acts of infringement in this District. Venue is also proper for ALD in this District under

28 U.S.C. § 1391(b)(3) at least because no other venue is proper and this Court has personal

jurisdiction over ALD. Atlantic Marine Construction Co. v. United States District Court for the

W.D. of Texas, 571 U.S. 49, 57 (2013) (“The statute thereby ensures that so long as a federal court

has personal jurisdiction over the defendant, venue will always lie somewhere.”).

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,070,669

        9.      Juul re-alleges and incorporates by reference Paragraphs 1-8 above, as if fully set

forth herein.




                                                   2
      Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 3 of 6



       10.     On September 11, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,070,669, entitled “Cartridge for Use with a

Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven

Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’669 patent issued from U.S.

Application No. 15/820,370, filed November 21, 2017. There are no fees currently due with respect

to the ’669 patent.

       11.     The ’669 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’669 patent and possesses the exclusive right of recovery for past, present,

and future infringement. Each and every claim of the ’669 patent is valid and enforceable. A true

and correct copy of the ’669 patent is attached as Exhibit 4.

       12.     Juul virtually marks its products with the appropriate patent numbers, including the

’669 patent.

       13.     On information and belief, XFire and ALD manufacture, use, import, distribute,

offer to sell, and/or sell in the United States the XFire devices and pods that infringe the ’669

patent under 35 U.S.C. § 271(a). Specifically, the XFire devices and pods infringe claims 1, 2, 4,

5, 7-9, 12, 13, 16, 17, 20, and 21 of the ’669 patent at least because these devices and pods include

each and every limitation of these claims either literally or under the doctrine of equivalents. An

exemplary claim chart for the XFire devices and pods is attached as Exhibit 5.

       14.     By their actions, XFire’s and ALD’s infringement of the ’669 patent has irreparably

harmed Juul. Unless XFire’s and ALD’s infringing acts are enjoined by this Court, Juul will

continue to suffer additional irreparable injury. Juul has no adequate remedy at law.




                                                  3
      Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 4 of 6



       15.      By their actions, XFire’s and ALD’s infringement of the ’669 patent has damaged,

and continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for XFire’s and ALD’s infringing acts.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,076,139

       16.      Juul re-alleges and incorporates by reference Paragraphs 1-15 above, as if fully set

forth herein.

       17.      On September 18, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,076,139, entitled “Vaporizer Apparatus,” to

inventors James Monsees, Adam Bowen, Steven Christensen, Joshua Morenstein, and Christopher

Nicholas HibmaCronan. The ’139 patent issued from U.S. Application No. 15/257,760, filed

September 6, 2016. There are no fees currently due with respect to the ’139 patent.

       18.      The ’139 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’139 patent and possesses the exclusive right of recovery for past, present,

and future infringement. Each and every claim of the ’139 patent is valid and enforceable. A true

and correct copy of the ’139 patent is attached as Exhibit 6.

       19.      Juul virtually marks its products with the appropriate patent numbers, including the

’139 patent.

       20.      On information and belief, XFire and ALD manufacture, use, import, distribute,

offer to sell, and/or sell in the United States the XFire devices and pods that infringe the ’139

patent under 35 U.S.C. § 271(a). Specifically, the XFire devices and pods infringe claims 1-4, 9-

11, 13, 14, 19-21, 24, 28, and 29 of the ’139 patent at least because these devices and pods include

each and every limitation of these claims either literally or under the doctrine of equivalents. An

exemplary claim chart for the XFire devices and pods is attached as Exhibit 7.




                                                  4
       Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 5 of 6



        21.     By their actions, XFire’s and ALD’s infringement of the ’139 patent has irreparably

harmed Juul. Unless XFire’s and ALD’s infringing acts are enjoined by this Court, Juul will

continue to suffer additional irreparable injury. Juul has no adequate remedy at law.

        22.     By their actions, XFire’s and ALD’s infringement of the ’139 patent has damaged,

and continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for XFire’s and ALD’s infringing acts.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests judgment against XFire and ALD as follows:

        A.      That XFire, ALD, and all of its subsidiaries, affiliates, officers, agents, servants,

employees, attorneys, and their heirs, successors and assigns, and all persons acting in concert or

participation with XFire and ALD and each of them, be immediately enjoined and restrained,

preliminarily and permanently, without bond, from manufacturing, distributing, selling or offering

to sell in the United States or importing into the United States products infringing the claims of

the patents-at-issue; and deliver to Plaintiff all products that infringe the patents-at-issue;

        B.      A judgment by the Court that XFire and ALD have infringed U.S. Patent Nos.

10,070,669 and 10,076,139;

        C.      An award of damages for infringement of U.S. Patent Nos. 10,070,669 and

10,076,139 together with prejudgment interest and costs, said damages to be trebled by reason of

the intentional and willful nature of XFire’s and ALD’s infringement, as provided by 35 U.S.C. §

284;

        D.      A determination that this case is “exceptional” under 35 U.S.C. § 285, and an award

of Plaintiff’s reasonable attorneys’ fees;

        E.      That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;


                                                   5
       Case 4:18-cv-03571 Document 1 Filed on 10/03/18 in TXSD Page 6 of 6



        F.      For costs of suit; and

        G.      For such other or further relief as the Court deems just and proper.

                                          JURY DEMAND

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a

trial by jury of any issues triable of right by a jury.

 Dated: October 3, 2018                                 By:    /s/ Eric S. Tautfest
                                                              Eric S. Tautfest (Attorney in Charge)
                                                              Texas Bar No. 24028534
                                                              Southern District of Texas Bar No. 35605
                                                              etautfest@grayreed.com
                                                              Jared Hoggan
                                                              Texas Bar No. 24065435
                                                              Southern District of Texas Bar No. 2505886
                                                              jhoggan@grayreed.com
                                                              David T. DeZern
                                                              Texas Bar No. 24059677
                                                              Southern District of Texas Bar No. 2980968
                                                              ddezern@grayreed.com
                                                              GRAY REED & MCGRAW LLP
                                                              1601 Elm Street, Suite 4600
                                                              Dallas, Texas 75201
                                                              Telephone: (214) 954-4135
                                                              Facsimile: (469) 320-6901

                                                              Daniel E. Yonan (Pro Hac Vice to be filed)
                                                              Washington, D.C. Bar No. 473390
                                                              dyonan@sternekessler.com
                                                              Michael E. Joffre (Pro Hac Vice to be filed)
                                                              Washington, D.C. Bar No. 497813
                                                              mjoffre@sternekessler.com
                                                              Nirav N. Desai (Pro Hac Vice to be filed)
                                                              Washington, D.C. Bar No. 975516
                                                              ndesai@sternekessler.com
                                                              Sterne, Kessler, Goldstein & Fox PLLC
                                                              1100 New York Avenue, NW
                                                              Washington, DC 20005
                                                              (202) 371-2600
                                                              (202) 371-2540 (fax)

                                                              Attorneys for Plaintiff Juul Labs, Inc.




                                                    6
